Citation Nr: 1541969	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.  


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Veteran and his ex-wife


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO declined to reopen a service connection claim for PTSD.  In December 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in June 2010.  

In November 2010, the Veteran and a witness testified during a Board videoconference hearing before the undersigned Veterans Law Judge held at the RO; a transcript of that hearing is of record.  

In March 2013, the Board reopened the previously-denied claim for service connection for PTSD and remanded the claim for service connection, on the merits, for further development.  In October 2013, the Board again remanded the claim for further development.  

As  regards characterization of appeal, the Board notes that the Veteran filed a claim for service connection for PTSD.  However, the evidence of record, to include reports of VA examinations, reflects psychiatric diagnoses other than PTSD-specifically, schizoaffective disorder and psychosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider all psychiatric diagnoses reflected in the record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's claim, as reflected on the title page.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay a decision on the claim on appeal. 

The evidence currently of  record does not clearly resolve questions as to current psychiatric diagnosis(es), and etiology of any such current diagnosis(es).  In this regard, the Veteran underwent VA psychiatric examinations in June 2013 and April 2014.  Each examiner found that the Veteran did not have a current diagnosis of PTSD, but diagnosed schizoaffective disorder.  The June 2013 VA examiner noted that the Veteran's diagnosis came 27 years after his military service and that he had no precursors and had no psychiatric symptoms during service.  The June 2013 VA examiner did not provide an opinion with respect to whether the Veteran's schizoaffective disorder was related to his military service.  

The April 2014 VA examiner noted that psychotic disorders are genetically-linked.  The examiner opined that such was less likely than not caused by or the result of the Veteran's military service.  However, no further rationale was provided for such opinion.  

Additionally, the Board finds that the Veteran's treatment records include diagnoses of depression, paranoid schizophrenia, psychotic disorder, dysthymic disorder, and mood disorder, none of which were addressed by the VA examiners.  

Under these circumstances, the Board finds that further clinical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655(a), (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania dated through June 2014.  Thus, more recent records from this facility may exist.  Additionally, VA treatment records dated in December 1997 noted a hospitalization at the Dayton VAMC in the 1980s.  These records have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Pittsburgh and Dayton VAMCs (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not previously of record, to include records dated since June 2014 and records pertaining to a hospitalization in the 1980s, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records pertaining to a psychiatric hospitalization in the 1970s at Fort Hamilton as well as a March 2009 hospitalization at Wetzel County Crisis Unit.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Pittsburgh VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not currently associated of record, to include those dated since June 2014.  Also, obtain records from the Dayton VAMC, to include a hospitalization in the 1980s.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include those pertaining to a hospitalization at Fort Hamilton in the 1970s and records from Wheeling Hospital and Wetzel County Crisis Unit, with respect to a 2009 hospitalization.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist.  

The contents of the entire electronic claims file,  to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted), should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should specifically address whether the Veteran meets-or at any time pertinent to the current December 2008 claim, has met-the diagnostic criteria for PTSD as a result of any combat-related stressors (consistent with 38 C.F.R. § 3.304(f)(2)) or fear associated with hostile military activity (consistent with 38 C.F.R. § 3.304(f)(3)).  

If a diagnosis of PTSD resulting from any such stressor(s)at any point pertinent to the claim on appeal is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include identification of the specific stressor(s) underlying the diagnosis , and comment upon the link, if any, between the stressor(s) and the Veteran's symptoms.  

Regardless of whether PTSD is diagnosed, the examiner should also clearly indicate whether the Veteran currently has, or has had during any time pertinent to the current appeal, any acquired psychiatric disorder other than PTSD, to include schizoaffective disorder, depression, psychosis, and/or mood disorder.  

If so, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically related to service, to include any combat experience(s) or fear associated with hostile military activity in Vietnam.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions, to include the Veteran's competent assertions as the nature, onset, and continuity of psychiatric symptoms.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

